     Case 1:15-cv-08725-GBD-RWL Document 256-56 Filed 09/13/19 Page 1 of 15
                                    Highly Confidential


                                                                           Page 1
 1

 2              UNITED STATES DISTRICT COURT
 3         FOR THE SOUTHERN DISTRICT OF NEW YORK
 4

 5   ---------------------------------
                                                     )
 6   UMB BANK, N.A., as Trustee,                     )
                                                     )
 7             Plaintiff                             )
                                                     )
 8   vs.                                             ) No. 15 Civ. 08725 (GBD)
                                                     )
 9   SANOFI,                                         )
                                                     )
10             Defendant                             )
     ---------------------------------
11

12

13                  HIGHLY CONFIDENTIAL
14           DEPOSITION OF WILLIAM J. SIBOLD
15                 TUESDAY, JULY 17, 2018
16               WEIL, GOTSHAL & MANGES LLP
17                   100 FEDERAL STREET
18                 BOSTON, MASSACHUSETTS
19

20

21

22

23   Reported by:    Sandra A. Deschaine, CSR, RPR,
24   CLR, CRA
25   Job No. 144737

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-56 Filed 09/13/19 Page 2 of 15
                                     Highly Confidential


                                                                        Page 17
 1                   WILLIAM J. SIBOLD
 2           A.    Yes.      Yeah.
 3           Q.    Now, when have you seen it before?
 4           A.    So I saw it when I started with
 5   the company.      I can't be specific of the
 6   date.
 7           Q.    Okay.       And when you were given the
 8   document, were you given any written summary
 9   of the document?
10           A.    I can't recall.
11           Q.    Do you know who gave you the
12   document?
13           A.    I can't recall.
14           Q.    Was it someone in the legal
15   department?
16           A.    I can't recall.
17           Q.    And were you given any
18   instructions on what the document meant?
19           A.    I can't remember.
20           Q.    Do you recall why you were reading
21   it?
22           A.    As part of my onboarding, I just
23   asked for any relevant documents related to
24   the due course of the business, and I believe
25   that this was -- this was one of them.

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-56 Filed 09/13/19 Page 3 of 15
                                     Highly Confidential


                                                                        Page 18
 1                   WILLIAM J. SIBOLD
 2           Q.    And after you read it when you
 3   first joined the company, did you ever read
 4   it again?
 5           A.    Read it, as in the whole document?
 6   No.    Referred to it?           Probably.
 7           Q.    Well, do you have any specific
 8   recollection of when you referred to it
 9   before?
10           A.    No.
11           Q.    Did it come up in conversation?
12           A.    The document?
13           Q.    Correct.
14           A.    No.
15           Q.    Now, you understand that this was
16   an agreement between Sanofi-Aventis and
17   American Stock Transfer & Trust Company,
18   correct?
19           A.    Yes.
20           Q.    Did you understand what the
21   purpose of the agreement was?
22           A.    Yeah.       To the best of my ability,
23   yes.
24           Q.    What --
25           A.    I'm just -- just not being a

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-56 Filed 09/13/19 Page 4 of 15
                                    Highly Confidential


                                                                          Page 21
 1                   WILLIAM J. SIBOLD
 2   but also getting it approved, correct?
 3          A.     Getting it approved, launching it,
 4   the whole process from -- you know, you have
 5   to -- correct.       You have to get it approved
 6   in order to launch and all the activities
 7   surrounding that.
 8          Q.     And the focus of these efforts, as
 9   you understand them, based on the CVR
10   agreement, was it just simply launch and be
11   successful in marketing the product or was it
12   to achieve a particular goal?
13                   MR. NEUWIRTH:             Objection to the
14          form.
15          A.     So, within the agreement, it lays
16   out the milestones.           However, the approach
17   that we have -- we took to launch, was not to
18   look to achieve milestones.                     It was to
19   maximize the value of the product.
20   BY MR. WEISS:
21          Q.     Do you know what a leveraged P&L
22   is?
23          A.     I know from the context that it's
24   used in our budget discussions.                       I'm not sure
25   if that is the same definition that's used

                         TSG Reporting - Worldwide    877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-56 Filed 09/13/19 Page 5 of 15
                                     Highly Confidential


                                                                            Page 68
 1                   WILLIAM J. SIBOLD
 2          A.     Yeah.       He may not be aware of the
 3   specifics of the program, just because he's
 4   got, you know, a huge portfolio that he
 5   oversees, and I'm not so sure he would know
 6   the specifics.
 7




12          Q.     And is that part of what we might
13   call life cycle management?
14          A.     Yes.
15          Q.     And what is life cycle management?
16          A.     Life cycle management is looking
17   at the -- kind of the long-term of the
18   product and what are the needs to keep the
19   product -- make the product successful over
20   time, whether it be generation of new data,
21   looking at a new formulation, different study
22   work, different indications, et cetera.                         It's
23   really on a per-asset basis, creating a plan
24   that allows you to be successful with the
25   product in the long-term.

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-56 Filed 09/13/19 Page 6 of 15
                                     Highly Confidential


                                                                        Page 75
 1                   WILLIAM J. SIBOLD
 2                 Do you see that?
 3           A.    Yes.
 4           Q.    And what's being referred to
 5   there?
 6           A.    The fact that the high unmet need
 7   remains in primary progressive MS.
 8                 THE REPORTER:              The fact that the
 9   what?
10                   THE WITNESS:             The high unmet need
11           remains.      That there's not adequate --
12           it's not adequately treated at the
13           moment.
14   BY MR. WEISS:
15           Q.    And the phrase "unmet need," or
16   "high unmet need," that is a word that's used
17   in pharma a bit, correct?
18           A.    It is, yes.
19           Q.    And that means that it's a need of
20   a patient population that is going
21   unaddressed?
22           A.    Yes.
23           Q.    And it's important, as an ethical
24   pharmaceutical company, to address the needs
25   of those patients?

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-56 Filed 09/13/19 Page 7 of 15
                                     Highly Confidential


                                                                        Page 77
 1                   WILLIAM J. SIBOLD
 2           Q.    Okay.       And --
 3           A.    So it's an analysis.
 4           Q.    And part of that is certainly the
 5   financial value of the product; yes?
 6           A.    Yes, that would be part of the
 7   analysis.
 8           Q.    And that would include
 9   profitability of the product?
10           A.    Yes, that would be part of the
11   analysis.
12           Q.    And is this presentation
13   indication that, at least as of December
14   2017, it was your belief that alemtuzumab had
15   the potential to meet the high unmet need in
16   PPMS?
17           A.    Yes, it had the -- that it would
18   merit running a study to find out whether it
19   does or doesn't, yes.
20           Q.    And, in fact, it's a Phase III
21   clinical trial, correct?
22           A.    Yes.
23           Q.    And that's not a proof of concept
24   study, correct?
25           A.    Definitionally, no.                     But that

                          TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-56 Filed 09/13/19 Page 8 of 15
                                   Highly Confidential


                                                                      Page 100
1                   WILLIAM J. SIBOLD
2




                        TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-56 Filed 09/13/19 Page 9 of 15
                                   Highly Confidential


                                                                      Page 101
1                   WILLIAM J. SIBOLD
2




                        TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-56 Filed 09/13/19 Page 10 of 15
                                      Highly Confidential


                                                                            Page 143
 1                   WILLIAM J. SIBOLD
 2   other tests for secondary autoimmunity in
 3   2012, is it your belief that the sales of
 4   Lemtrada would have been higher?
 5           A.     Yes.
 6           Q.     Significantly higher, correct?
 7           A.     It depends on the label.                          You
 8   can't say significantly.                  It would have had
 9   an impact, yes, and it would be a positive
10   impact.
11




                           TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-56 Filed 09/13/19 Page 11 of 15
                                      Highly Confidential


                                                                       Page 144
 1                   WILLIAM J. SIBOLD
 2




20           Q.     Thank you.
21                  And that's part of because drugs
22   are risk benefit assessments, for each
23   patient, correct?
24           A.     Yes.
25           Q.     The higher the benefit, you may

                           TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-56 Filed 09/13/19 Page 12 of 15
                                    Highly Confidential


                                                                            Page 177
 1                   WILLIAM J. SIBOLD
 2   in which there, again, been challenges to
 3   increase BOI --
 4           A.     Yeah.
 5           Q.     -- those existed; yes?
 6           A.     Yes, BOI.        But, you know, the
 7   components of BOI are sales and OpEx.                          Sales
 8   minus OpEx, essentially BOI, you know,
 9   generally; that there's a point where you
10   can't cut -- you could not cut OpEx enough to
11   hit your long-term BOI goals.                        You can't --
12   you just -- you can't do that.                        It's the
13   top-line sales that are going to be the
14   real -- the real -- you know, the lever.
15           Q.     But, forgive me, you were given
16   instructions --
17           A.     Yeah.
18           Q.     -- during relevant periods --
19           A.     Uh-huh.
20           Q.     -- to cut OpEx to reach short-term
21   BOI goals, right?
22           A.     If you didn't have the sales that
23   were going to be -- if the sales weren't
24   going to get you there.
25           Q.     And, in fact, there were time to

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-56 Filed 09/13/19 Page 13 of 15
                                      Highly Confidential


                                                                         Page 185
 1                   WILLIAM J. SIBOLD
 2   told me that, so yes, I do know it now.
 3           Q.     You know it now.                   Did you know it
 4   before?
 5           A.     I've looked at it.                      The actual
 6   numbers escaped my memory.
 7           Q.     I'm confused.              Sorry.
 8                  What is your current position?
 9           A.     Head of Sanofi Genzyme.
10           Q.     And that includes Lemtrada?
11           A.     Yes.
12           Q.     And before that, you were in
13   charge of MS, correct?
14           A.     No.     MS oncology and immunology.
15           Q.     Okay.       But that included Lemtrada?
16           A.     That included Lemtrada, yes.
17           Q.     And before that, what was your job
18   position?
19           A.     Head of MS.
20           Q.     And that included Lemtrada?
21           A.     Yes.
22           Q.     And during those time periods, did
23   you actually know the dollar numbers --
24           A.     Yes.
25           Q.     -- of all the various sales

                           TSG Reporting - Worldwide    877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-56 Filed 09/13/19 Page 14 of 15
                                      Highly Confidential


                                                                       Page 229
 1                   WILLIAM J. SIBOLD
 2           Q.     Whereas slowing the accumulation
 3   of disability, would be a measure that, over
 4   your projected course of the disease, the
 5   expected disability one might see in this
 6   patient, does not occur?
 7           A.     Yes.
 8           Q.     So in other words, whereas --
 9           A.     The Delta between -- if you're
10   comparing two groups, the accumulation of
11   disability from one group versus another and
12   the difference between the two groups.
13




24           Q.     But some products were perceived
25   as having that effect, correct?

                           TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-56 Filed 09/13/19 Page 15 of 15
                                      Highly Confidential


                                                                       Page 230
 1                   WILLIAM J. SIBOLD
 2           A.     Improvement in disability, in the
 3   absolute sense of starting of a walker and
 4   getting rid of the walker, not something that
 5   had really been seen before.                      Typically, it
 6   was a you stopped the decline; you didn't see
 7   the improvement.
 8           Q.     But as we said, stopping the
 9   decline is a form of improvement disability?
10           A.     It's a form of improvement versus
11   where your future stayed, yeah.
12           Q.     And Tysabri was perceived, by some
13   doctors, as having that attribute, correct?
14           A.     Of -- yes, halting the disease.
15           Q.     And that was important to
16   Tysabri's commercial value?
17           A.     Yes.      And particularly, so in the
18   second relaunch, when you have to evaluate
19   benefit versus risk.
20           Q.     And that was not in the Tysabri
21   label, though?
22           A.     The disability effect, I thought,
23   was in the Tysabri label.
24           Q.     Do you know?             Do you recall?
25           A.     I don't recall.                But we could --

                           TSG Reporting - Worldwide   877-702-9580
